Citation Nr: 0608397	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  04-41 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable disability rating for a 
right shoulder condition.

2.  Entitlement to service connection for a left shoulder 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel
INTRODUCTION

The veteran had active military service from August 1980 to 
August 2000.
  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  The veteran testified at a 
Board videoconference hearing before the undersigned in 
November 2005.  
 
In addition, the veteran withdrew eleven other issues on 
appeal by written statements in October and November of 2005.  
He confirmed these withdrawals during his November 2005 
videoconference hearing testimony.  See 38 C.F.R.  § 20.204 
(2005).  Therefore, these issues are not currently before the 
Board.

Finally, the veteran submitted new medical evidence during 
his videoconference hearing.  This evidence has not yet been 
considered by the RO, the agency of original jurisdiction.  
However, because this evidence was submitted with a waiver of 
RO consideration, the Board accepts it for inclusion in the 
record and consideration by the Board at this time.  See 38 
C.F.R. §§ 20.800, 20.1304 (2005).

The issue of service connection for a left shoulder condition 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The objective evidence of record does not reveal any 
limitation of motion or functional loss due to the veteran's 
service-connected right shoulder condition. 





CONCLUSION OF LAW

The criteria for a compensable disability rating for a right 
shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.31, 4.40, 
4.45, 4.71a, Diagnostic Code 5201 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  If reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Initially, the April 2000 VA examiner noted that the veteran 
is right-handed, thus confirming that his right arm is the 
major, i.e., dominant arm.
The veteran's right shoulder disability is rated as 
noncompensable (0 percent disabling) under Diagnostic Code 
(Code) 5201, limitation of motion of the arm.  38 C.F.R. 
§ 4.71a.  See 38 C.F.R. § 4.31 (where the Schedule does not 
provide a zero percent rating, a zero percent rating shall be 
assigned if the requirements for a compensable rating are not 
met).

In order to warrant a higher 20 percent rating, Code 5201 
requires limitation of motion of the dominant arm at the 
shoulder level.  Limitation of motion midway between the side 
and the shoulder level is assigned a 30 percent evaluation.  
A 40 percent evaluation is warranted for the major arm when 
limitation of motion is limited to 25 degrees from the side.  
38 C.F.R. § 4.71.     

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

At the outset, other diagnostic codes for shoulder 
disabilities that provide ratings greater than 0 percent are 
not more appropriate because there is no evidence or 
allegation that supports their application.  See 38 C.F.R. § 
4.71a, Code 5200 (ankylosis of the scapulohumeral 
articulation), Code 5202 (other impairment of the humerus), 
or Code 5203 (impairment of the clavicle or scapula); Butts 
v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code 
should be upheld if it is supported by explanation and 
evidence).  

During his November 2005 videoconference testimony, the 
veteran testified that he has significant right shoulder pain 
20 out of 30 days a month.  He reported pain especially when 
he reaches out his right arm.  

The Board has reviewed the VA examination of September 2003 
and other private medical evidence of record, and at no time 
has the veteran had abduction or flexion for the right arm of 
less than 90 degrees shoulder level.  In fact, the September 
2003 VA examiner recorded full range of motion for the right 
arm.  X-rays were also normal.  The examiner noted no 
deformity, tenderness, or effusion.  Significantly, he 
documented no limitation of motion due to pain.  Thus, there 
is no evidence of additional disability to support a higher 
rating to account for functional loss, even when pain is 
considered.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 
206.  The VA examination provides strong evidence against a 
compensable disability rating.
  
In addition, private medical records are silent regarding the 
veteran's right shoulder condition, only providing evidence 
for his left shoulder condition, providing more evidence 
against this claim.   

In summary, the Board finds that the preponderance of the 
evidence is against a compensable disability rating for a 
right shoulder condition.  38 C.F.R. § 4.3.  The Board finds 
the post-service medical records, as a whole, provide 
evidence against this claim and outweigh the veteran's 
subjective complaints.  Without evidence of any limitation of 
motion or functional loss, a higher rating under Code 5201 is 
not warranted.  

Finally, although the veteran indicates that his right 
shoulder disability interferes with his ability to work, 
there is no evidence of exceptional or unusual circumstances 
to warrant referring the case for extra-schedular 
consideration.  38 C.F.R.  § 3.321(b)(1).  That is, there is 
no evidence of exceptional or unusual circumstances, such as 
frequent hospitalization or marked interference with 
employment, to suggest that the veteran is not adequately 
compensated for his disability by the regular rating 
schedule.  VAOPGCPREC 6-96.  See 38 C.F.R.  § 4.1 (disability 
ratings are based on the average impairment of earning 
capacity).  

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, the rating decision dated in March 2004, 
along with the September 2004 statement of the case (SOC), 
and supplemental statements of the case (SSOC) dated in 
October 2005, advised the veteran of the evidence needed to 
substantiate his increased rating claim and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible to provide.  Specifically, these documents 
advised the veteran of the rating criteria required for 
entitlement to a higher disability rating for his service-
connected right shoulder disability.  Moreover, the SOC and 
SSOC include the text of the regulation that implements the 
notice and assistance provisions from the statute.  
38 U.S.C.A.  § 5103(a); 38 C.F.R. § 3.159.   

The Board observes that May 2003 VCAA notice provided before 
the March 2004 rating decision did not specifically address 
the increased rating for a right shoulder disability on 
appeal.  However, the May 2003 VCAA notice did address what 
type of evidence that was needed to show an increase in 
severity generally.  Furthermore, an October 2003 letter to 
the veteran advised him that he had one year to submit "any 
evidence and information" relative to his right shoulder 
condition.  

In addition, the RO has not specifically asked the veteran to 
submit to the RO any evidence in his possession that pertains 
to the increased rating issue on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).  However, as 
discussed above, the veteran was advised to submit evidence 
in his possession in support of his appeal, such that it is 
clear that the veteran is aware of his rights and 
responsibilities under the VCAA.  In fact, at the November 
2005 videoconference hearing, the veteran and his 
representative advised that no further evidence remains 
outstanding.  

Moreover, neither the veteran nor his representative has made 
any showing or allegation of defective VCAA notice that has 
resulted in prejudice to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (the appellant bears the 
initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).  
The Board finds no evidence of any prejudice to the veteran. 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
Furthermore, the Board declines to remand the increased 
rating issue for strict compliance with the VCAA when there 
is no indication that doing so would yield any benefit for 
the veteran.  Soyini v. Derwinski, 1 Vet. App. 541, 546 
(1991).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Thus, this notice must include that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  
Dingess/Hartman, slip op. at 14.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating, but he was 
not provided with notice of the type of evidence necessary to 
establish an effective date for the right shoulder disability 
on appeal.  Despite the inadequate notice provided to the 
veteran on this element, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard, supra (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In that regard, as the Board 
concludes above that the preponderance of the evidence is 
against the appellant's claim for an increased rating for his 
right shoulder condition, any questions as to the effective 
date to be assigned are rendered moot.  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records (SMRs) and afforded the 
veteran a VA examination.  The veteran has submitted some 
private medical evidence and hearing testimony, but he has 
not authorized the release of any additional private medical 
records.  As there is no indication or allegation that 
additional relevant evidence remains outstanding, the Board 
finds that the duty to assist has been met.  38 U.S.C.A. § 
5103A.  

ORDER

Entitlement to a compensable disability rating for a right 
shoulder condition is denied.


REMAND

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  
A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  

First, with respect to his left shoulder condition, the 
claims folder contains SMRs from August 1980 to August 2000, 
a VA examination from September 2003, Board hearing 
testimony, and private medical records.  However, in a 
January 2004 statement, the veteran also indicated that he 
received VA treatment, X-rays, and prescriptions in January 
2004 for his left shoulder condition.  Furthermore, in his 
November 2004 substantive appeal, the veteran stated that a 
VA physician examined his shoulder and found loss of range of 
motion.  The veteran never indicated the specific location of 
treatment.  In any event, the claims folder does not contain 
these records.  

VA's duty to assist includes obtaining records of relevant VA 
medical treatment identified by the veteran.  38 U.S.C.A. § 
5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive knowledge of evidence generated by VA).  Because 
any record of additional treatment for his left shoulder 
would be relevant to the current inquiry, the RO should take 
appropriate steps to determine whether relevant VA medical 
records exist, and if so, to obtain them on remand.
 
Second, VA's duty to assist includes providing a medical 
examination or obtaining a medical opinion when necessary to 
make a decision on the claim.  38 U.S.C.A.  § 5103A(d).  Such 
an examination or opinion is necessary to make a decision on 
a claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim. Id.

The veteran contends that his current left shoulder condition 
is related to service. Specifically, he asserts the heavy 
lifting he performed as an Aviation Gasoline Handler while in 
service caused his left shoulder condition.  SMRs show that 
the veteran was treated for left shoulder pain in March 1998 
and December 1998.  There was no diagnosis given at the time.  

Post-service, a VA examination conducted in September 2003 
revealed full range of motion and normal X-rays for the left 
shoulder.  However, private medical records from "D.H.," 
MD., and "S.T.," MD., dated in September and October of 
2005 diagnosed the veteran with a left shoulder rotator cuff 
tear confirmed by Magnetic Resonance Imaging (MRI).  Given 
the recent findings associated with the left shoulder and in 
light of the veteran's complaints in service, the Board finds 
that a VA examination and opinion is in order to determine 
the nature of his left shoulder disability, and whether it is 
related to service.  To that end, a remand is required.

The veteran himself is asked to provide any additional 
medical evidence or information regarding his left shoulder 
condition in order to expedite the claim.    

Accordingly, the case is REMANDED for the following action:

1.	The RO should contact the veteran in 
order to ascertain the location of the 
VA Medical Center where he received 
treatment for his left shoulder 
condition.  The RO should then secure 
any VA records of medical treatment 
for the veteran's left shoulder 
including outpatient treatment, any 
radiographic studies (e.g., an MRI or 
X-rays), or prescription records from 
January 2004 to the present.  The 
veteran is asked to assist, if 
possible, in obtaining these records 
and to provide any additional relevant 
records.      

2.	The RO should then arrange for the 
veteran to be scheduled for a VA 
examination to determine the nature 
and etiology of any current left 
shoulder disorder.  The veteran is 
hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse 
consequences for his claim.  The 
examination should include any test or 
study deemed necessary by the 
examiner.  The claims folder must be 
made available for review for the 
examination and the examination report 
must state whether such review was 
accomplished.  Based on a 
comprehensive review of the claims 
folder including SMRs, the September 
2003 VA examination, and recent 
private medical records, as well as a 
current physical examination of the 
veteran, the examiner is asked to 
provide a diagnosis for any left 
shoulder disorder present.  The 
examiner should also provide an 
opinion as to whether it is at least 
as likely as not (a 50 percent 
probability) that any current left 
shoulder disorder is related to the 
veteran's period of active duty 
service from August 1980 and August 
2003.  

      The term "at least as likely as 
not" does not mean within the realm 
of medical possibility, but rather the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of that conclusion as 
it is to find against it.  The 
examiner should include a complete 
explanation with his or her opinion, 
based on findings on examination and 
information obtained from review of 
the record.  If the examiner is unable 
to provide the requested opinions, the 
examination report should so state.  

3.	After completing any additional 
necessary development, the RO should 
readjudicate the left shoulder issue 
on appeal, considering any new 
evidence secured since the October 
2005 SSOC.  If the disposition remains 
unfavorable, the RO should furnish the 
veteran and his representative with 
another SSOC and afford the applicable 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


